Exhibit 99.1 NEWS RELEASE YAMANA GOLD REPORTS SECOND QUARTER 2009 RESULTS - CASH FLOW INCREASES 51%, OPERATING MARGIN INCREASES 18% -Record quarterly production increasing seven percent at declining and industry low cash costs - TORONTO, ONTARIO, August 4, 2009 ─ YAMANA GOLD INC.(TSX:YRI; NYSE:AUY; LSE:YAU) today announced its financial and operating results for the second quarter ended June 30, 2009.All dollar amounts are expressed in United States dollars unless otherwise specified. SECOND QUARTER HIGHLIGHTS Financial and Operating Highlights Highlights for the three- and six-month periods ended June 30, 2009 include: • Revenues of $269.8 million and $514.0 million, respectively; • Mine operating earnings of $94.9 million and $169.8 million, respectively; • Adjusted earnings of $95.8 million or $0.13 per share and $160.1 million or $0.22 per share, respectively; • Net earnings of $9.6 million or $0.01 per share and $95.6 million or $0.13 per share, respectively; Thousands of Dollars Three months ended June30, 2009 Six months ended June30, 2009 Net Earnings $ $ Stock based compensation Foreign exchange loss (gain) ) Unrealized loss (gain) on derivatives Future income tax expense (recovery) on foreign currency translation of inter corporate debt Adjusted earnings before income tax effect Income tax effect of adjustments ) ) Adjusted Earnings $ $ • Cash flow from operations before changes in non-cash working capital items of $117.9 million or $0.16 per share, representing a 51 percent increase from the first quarter of 2009, and $196.0 million or $0.27 per share, respectively; • Total production from all mines of 289,574 gold equivalent ounces (GEO) and 561,056 GEO, respectively; • By product cash costs of $213 per GEO and $318 per GEO, respectively; • Average co-product cash costs (excluding non-core mines under sale) of $352 per GEO and $351 per GEO, respectively. Co-product cash costs per pound of copper of $0.91 per pound and $0.92 per pound, respectively. Development, Exploration and Corporate Highlights Highlights for the three-month period ended June 30, 2009 include: • Delivered an update to Pilar’s resource estimate demonstrating an approximate 50 percent increase in both resource and grade; • Announced sale of certain non-core mines, São Francisco, São Vicente and San Andrés, for more than $240 million; • Completed Jacobina expansion to 6,500 tonnes per day; • On track for 20 million tonne per day expansion at Chapada for completion in the third quarter of 2009; • Announced positive exploration results at Mercedes, Pilar and Minera Florida. Highlights subsequent to the quarter include: • Declared commercial production at Gualcamayo effective July 1, 2009; • Made construction decisions for the development of the C1 Santa Luz project in Brazil, the Mercedes project in Mexico and the tailings reprocessing project at Minera Florida, for start-up in 2012, representing an initial annualized production increase of 290,000 GEO in 2012 at forecast cash costs of approximately $360 per GEO; • Increased 2009 exploration budget to $66 million; • Acquired extensive exploration concession, Caiamar, located in Brazil. “Our core mines achieved record quarterly production and are expected to continue to perform in the second half of 2009. During the second quarter, we continued to show strong operating margins and cash flow due to our industry low cash costs,” said Yamana’s chairman and chief executive officer, Peter Marrone. “Supplementing our steady state operations at our core mines is a robust portfolio of low-cost, advanced development projects which distinguishes Yamana as one of the most attractive growth companies in the industry.” FINANCIAL AND OPERATING SUMMARY Revenues for the three-month period ended June 30, 2009 were $269.8 million and for the six-month period ended were $514.0 million. Approximately 15,000 GEO were produced but not sold during the second quarter due to timing and will be sold during the third quarter. Revenue from non-precious metals represented less than 26 percent of total revenue in the second quarter, and is expected to continue to decline as precious metals production increases for the balance of 2009 and thereafter. Mine operating earnings for the three-month period ended June 30, 2009 were $94.9 million and for the six-month period ended were $169.8 million. Adjusted earnings for the three-month period ended June 30, 2009 were $95.8 million, or $0.13 per share.Adjusted earnings for the six-month period ended June 30, 2009 were $160.1 million, or $0.22 per share. Net earnings for the three-month period ended June 30, 2009 were $9.6 million, or $0.01 per share, and for the six-month period ended were $95.6 million, or $0.13 per share. 2 Cash flow from operations for the three-month period ended June 30, 2009 was $117.9 million or $0.16 per share before changes in non-cash working capital items, representing a 51 percent increase from the first quarter of 2009.Cash flow from operations for the six-month period ended June 30, 2009 was $196.0 million or $0.27 per share. Total production for the three-month period ended June 30, 2009 was 289,574 GEO, up seven percent from 271,482 GEO in the first quarter of 2009. Total production for the six-month period ended was 561,056 GEO, representing a 14 percent increase from the comparative six-month period last year. Total commercial production for the three-month period ended was 256,763 GEO and for the six-month period ended was 496,622 GEO. Average co-product cash costs for the three-month period ended June 30, 2009 (excluding non-core mines under sale) were $352 per GEO and for the six-month period ended were $351 per GEO. Average co-product cash costs for all mines for the three-month period ended June 30, 2009 were $387 per GEO and for the six-month period were $385 per GEO. By-product cash costs for the three-month period ended June 30, 2009 were $213 per GEO and for the six-month period were $318 per GEO. “The second quarter reflects our continued focus on operating and financial performance,” said Chuck Main, Yamana’s senior vice president finance and chief financial officer.“Production increases at four key mines contributed to increased revenue of 10 percent and increased mine operating earnings of 27 percent compared to the first quarter. Despite lower metal prices from the comparable period last year which impacted revenue, our cash flow and operating margins increased. With by-product cash costs of $213 per GEO, we remain one of the lower cost gold producers, if not the lowest cost gold producer, in the industry.” Chapada, Brazil Chapada continued to demonstrate quarter over quarter improvements. Production at Chapada increased during the second quarter of 2009 to more than 40,500 ounces of gold, representing an increase of more than five percent from the first quarter. Cash costs for the second quarter were $260 per ounce, down six percent from the first quarter of 2009 and 25 percent from the second quarter of 2008. Yamana continued with the planned expansion to 20 million tonnes per year with completion expected in the third quarter of 2009. El Peñón, Chile Total production at El Peñón increased to more than 92,000 GEO for the second quarter of 2009, up about 10 percent from approximately 84,000 GEO for the first quarter of 2009. Due to the nature of the ore body at El Peñón, the grade is subject to short-term variation.Yamana has undertaken a plan to improve grade control and dilution, increase capacity and develop newer higher-grade veins and anticipates grade and throughput improvements to continue in the second half of 2009.The grade in the second quarter of 2009 increased eight percent from the first quarter of 2009, and is expected to further improve for the balance of this year. Cash costs for the second quarter were $339 per GEO, down more than seven percent from the first quarter of 2009. Jacobina, Brazil Second quarter production at Jacobina continued at record levels, increasing to more than 27,500 ounces of gold.Recovery rates were approximately 92 percent in the second quarter, an increase over the first quarter, and are expected to increase to 94 percent in the second half of 2009 as leach tank capacity reaches planned levels with the addition of two tanks in the second quarter. Expected lower grade compared to the first quarter was offset by throughput and recovery increases, thereby maintaining a steady state of production quarter over quarter. 3 Gualcamayo, Argentina Gualcamayo reached commercial production effective July 1, 2009. Pre-commercial production for the second quarter of 2009 was more than 24,000 ounces of gold and more than 44,800 for the first half of 2009.Cumulative weighted average cash costs from February to June 2009 were less than $450 per ounce (which were pre-commercial and therefore capitalized). Commercial production for the remainder of 2009 is expected to be approximately 75,000 ounces of gold from the main QDD open pit deposit. Minera Florida, Chile Production in the second quarter of 2009 was approximately 23,000 GEO, up from approximately 14,000 GEO for the comparable period last year and approximately 19,000 GEO for the first quarter of 2009, confirming the planned ramp up in production with the completion of the expansion in the first quarter.Cash costs for the second quarter of 2009 were $414 per GEO, down from $471 per GEO for the comparable period last year although higher than the first quarter of 2009 mainly due to the strengthening local currency.Minera Florida has the potential to increase annual production toward a target of up to 120,000 GEO beginning in 2010 with a change in the mining method to accommodate the completed expansion and more effectively mine in narrower veins. Fazenda Brasileiro, Brazil Second quarter production of more than 18,400 ounces of gold was in line with Company expectations. Yamana expects production in the second half of the year to exceed production in the first half. Overview of Financial Results The following table presents a summary of financial and operating information for the three and six months ended June 30, 2009: (in thousands of United States Dollars; unaudited) Three months ended June30, Six months ended
